PUTNAM, Circuit Judge.
Our opinion on the merits of this appeal was passed down on June 1, 1898, and the judgment in accordance therewith was entered on the same day. A mandate, pursuant to the judgment, issued on June 9, 1898, with the knowledge of the appellants and without objection from them. On September 30, 1898, during he term at which the judgment was entered and the mandate issued, the appellants filed with the clerk, without leave, a petition that the mandate be recalled and that a rehearing be ordered. The proceeding must be governed by the practice as it existed before the adoption at this term of amended rule 29. We have carefully examined the petition and the petitioners’ brief, but none of the judges who concurred in the judgment desires that the case be argued anew. The ordinary judgment would be that the petition be denied, but, under the circumstances, the proper and more prudent course is to dismiss it. The petition that our mandate be recalled and a rehearing be ordered is dismissed.